Dear Mr. Keene:
This letter is issued in response to your request for an opinion as to whether or not an individual employed under Chapter 36, RSMo, known as the State Merit System Law, can hold the position of "national committeeman" in a political club. In particular, you have directed our attention to the provisions of Section 36.150.5, RSMo Supp. 1975, which states in pertinent part as follows:
            "No employee selected under the provisions of this law shall be a member of any national, state or local committee of a political party, or an officer of a partisan political club.
In response to our request for additional information we were advised that the position in question is that of national committeeman or national committeewoman on the National Committee of the Young Democrats of America as a representative of the Young Democratic Clubs of Missouri, Inc. We were also provided with copies of the Constitution and Bylaws of the Young Democratic Clubs of Missouri, Inc. and of the Young Democrats of America.
It is apparent from reading these documents that the clubs in question must be considered partisan political clubs. Among other things, the Constitution of the Young Democratic Clubs of Missouri states that "it shall be the policy of this organization in all of its endeavors to contribute to the growth and influence of the Democratic Party. . . ." Likewise, the Constitution of the Young Democrats of America states that one of the purposes of the organization is to "promote the policies and practices which are consistent with the highest principles of the Democratic Party. . . ."
Under the provisions of Section 36.150.5, the question then becomes one of whether an individual holding a position as a national committeeman or committeewoman on the National Committee of the Young Democrats of America as a representative of the Young Democratic Clubs of Missouri, Inc., could be considered an "officer" of these clubs. In reviewing the Constitution of the Young Democratic Clubs of Missouri, we note that national committeemen and national committeewomen are deemed to be state officers of the organization. Article 4, Section 1 of the Constitution of the Young Democratic Clubs of Missouri, page 3. Under the provisions of Article 3, Section 2 of the Constitution of the Young Democrats of America, page 5, the national committeeman or committeewoman from each charter unit is also a member of the National Committee which serves as the governing body of the Young Democrats of America.
In view of this, it is our opinion that an individual holding such a position must be considered "an officer of a partisan political club". Such a person under the provisions of Chapter 36, the State Merit System Law, would be in violation of Section36.150.5.
Very truly yours,
                                  JOHN ASHCROFT Attorney General